Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: OPTI Canada Announces Year End 2008 Results TSX: OPC CALGARY, Feb. 25 /CNW/ - OPTI Canada Inc. (OPTI) announced today the Company's financial and operating results for the year ended December 31, The Long Lake Project (the Project) is the first to use OPTI's integrated OrCrude(TM) process. Our proprietary process is designed to substantially reduce operating costs compared to other oil sands projects while producing a high quality, sweet synthetic crude. We are also advancing future phases of growth via a multi-stage expansion strategy to reach 126,000 barrels per day (bbl/d) of Premium Sweet Crude (PSC(TM)) production capacity net to OPTI. << Key recent developments include the: - Production of first PSC(TM), the highest quality synthetic crude to come from Canada's oil sands. Syngas is being produced in the Upgrader and used in the steam assisted gravity drainage (SAGD) operations to significantly reduce operating costs. The operations team is actively working to stabilize production, which is expected to ramp-up to approximately 58,500 bbl/d of PSC(TM) (21,000 bbl/d net to OPTI) in 2010; - Maintenance of an outstanding safety record throughout 2008 as commissioning and start-up activities were completed on the Long Lake Upgrader; and - Sale of a 15 percent working interest in our joint venture to our partner, Nexen Inc. (Nexen), for $735 million. Effective January 1, 2009, OPTI retains a 35 percent working interest in the joint venture assets, future phase reserves and resources, and future phases of development. >> "While commodity and financial markets continue to be challenging, we are pleased to have achieved key milestones early in 2009," said Sid Dykstra, President and Chief Executive Officer. "With first production of on-spec PSC(TM) a few weeks ago we demonstrated our technology works. In addition, with the closing of the working interest sale we have significantly enhanced our liquidity while retaining a substantial stake in a world class asset." << FINANCIAL SUMMARY In millions Years ended December 31 2008 2007 2006 Earnings (loss) $ (257)(1) $ (9) $ (10) Total oil sands expenditures(2) 775 961 1,056 Working capital (deficiency)(3) (25) 271 554 Shareholders' equity $ 1,556 $ 1,816 $ 1,444 Common shares outstanding (basic) 195.9(4) 195.4 172.7 Notes: (1) Includes $392 million pre-tax asset impairment provision related to working interest sale to Nexen. (2) Capital expenditures related to Phase 1 and future phase development. Capitalized interest, hedging gains/losses and non-cash additions or charges are excluded. (3) Includes current portion of interest reserve account where applicable and amounts due in June 2009 in relation to our $150 million revolving debt facility. This $150 million facility was repaid and cancelled in January 2009. (4) Common shares outstanding at the end of 2008 after giving effect to the exercise of common share options would be approximately 203 million common shares. >> OVERVIEW OPTI Canada Inc. is a Calgary, Alberta-based company focused on developing major oil sands projects in Canada using our proprietary OrCrude(TM) process. Our first project, Phase 1 of the Long Lake Project (the Project), consists of 72,000 barrels per day of SAGD (steam assisted gravity drainage) bitumen production integrated with an upgrading facility. The Upgrader uses the OrCrude(TM) process combined with commercially available hydrocracking and gasification. Through gasification, this configuration substantially reduces the exposure to and the need to purchase natural gas. On a 100 percent basis, the Project is expected to produce 58,500 bbl/d of products, primarily 39 degree API Premium Sweet Crude (PSC(TM)) with low sulphur content, making it a highly desirable refinery feedstock. Due to its premium characteristics, we expect PSC(TM) to sell at a price similar to West Texas Intermediate (WTI) crude oil. The Project is being operated in a joint venture with Nexen Inc. PROJECT STATUS First production of PSC(TM) from the Long Lake Project was achieved in January 2009. Preparation is underway to transition gasifier feed from vacuum residue to ashphaltenes, the final step in Upgrader commissioning. Synthesis gas from the Upgrader has been used in SAGD operations, decreasing operating costs by reducing the requirement for purchased third-party natural gas.
